DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
In claim 7, “assocated” should be --associated--.
In claim 16 line 4, there appears “required satisfy” should be --required to  satisfy--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kogan (US 2015/0081098) in view of Keshmiri et al. (US 2017/0364076).
Regarding claims 1 and 20, Kogan teaches a robotic system and method comprising: 
a robot configured to receive an initial constrained approach for performing a robot task (via the steps S1- S3 of figure 3 as described in at least [0069-0073] which teach an initial movement of the robot is pre-specified, see also at least [0019]); 
an interface in communication with the robot (via the gripped portion 11 by hand 15 of figure 1, see also at least step S4 and [0074]), the interface configured to allow a user to interact with the robot to determine an allowable range of robot poses 
a processor configured to communicate the allowable range of robot poses to the robot (via the robot control 3, see at least [0060, 0067] which teaches the program automatically moves the robot based on pre-specified data and/or hand guided data. 
	However, Kogan does not explicitly disclose the interface between a user and the robot is a GUI. Keshmiri teaches a similar robotic system which allows a user to manually update a programmed path of a robot to a refined path using a GUI 110 (see at least [0010, 0018, 0038, etc.]). Therefore, from the teaching of Keshmiri, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robotic control system of Kogan with the option to manually adjust the programmed path with a GUI, similar to that of the teaching of Keshmiri, in order to provide for manual inputs in the case where the robot is stationed in a 
Regarding claim 2, the combination of Kogan and Keshmiri teaches the initial constrained approach for performing the robot task is received from at least one of a user input, a program, a simulation, or a user demonstration (the pre-specified movement of the robot of Kogan is a program per at least [0030], Keshmiri also teaches the initial path is a user input program in [0009]). 
Regarding claim 3, the combination of Kogan and Keshmiri teaches the one or more degrees of symmetry includes a degree of symmetry of a pick feature of a workpiece associated with the robot task (in Kogan see again at least [0079] which teaches aligning the tool 13 on the arm 2 exactly perpendicular and performing work on the workpiece 14. Keshmiri has a similar teaching in at least [0067]. It is noted a “pick feature” per the instant specification merely requires contact with the workpiece and tool, which both Kogan and Keshmiri teach). 
Regarding claim 4, the combination of Kogan and Keshmiri teaches the degree of symmetry of the pick feature of the workpiece is continuous, discrete, or asymmetrical (per at least [0079], Kogan appears to teach “continuous symmetry” per Applicant’s description). 
Regarding claim 5, the combination of Kogan and Keshmiri teaches the one or more degrees of symmetry includes a degree of symmetry of the robot end effector (see at least [0020, 0079] which teaches in the manual mode the robot arm and effector is moved exactly perpendicularly to a horizontally oriented workpiece component 14). 
Regarding claim 6, the combination of Kogan and Keshmiri teaches the degree of symmetry of the robot end effector is continuous, discrete, or asymmetrical (per at least [0079], Kogan appears to teach “continuous symmetry” per Applicant’s description).
Regarding claim 7, the combination of Kogan and Keshmiri teaches the one or more degrees of symmetry includes a degree of symmetry of a placement target associated with the robot task (see again at least [0020, 0079] which teaches in the manual mode the robot arm and effector is moved exactly perpendicularly to a horizontally oriented workpiece component 14, which is equivalent to moving the arm to a target). 
Regarding claim 8, the combination of Kogan and Keshmiri teaches the degree of symmetry of the placement target is continuous, discrete, or asymmetrical (per at least [0079], Kogan appears to teach “continuous symmetry” per Applicant’s description). 
Regarding claim 9, the combination of Kogan and Keshmiri teaches the processor is further configured to determine a first valid pose for a workpiece relative to the robot end effector associated with the robot (in Kogan, see at least [0011]). 
Regarding claim 10, the combination of Kogan and Keshmiri teaches the processor is further configured to identify an axis of a coordinate frame associated with the workpiece that is coincident with an axis of the robot end effector's coordinate frame when the workpiece is in the first valid pose (see at least [0011, 0013, 0079] of Kogan). 
Regarding claim 11, the combination of Kogan and Keshmiri teaches the processor is further configured to determine a range of valid robot end effector poses by allowing rotation of the robot end effector based upon, at least in part, a degree of symmetry determined for either the workpiece around the axis of the workpiece's coordinate frame or for the robot end effector around the axis of the robot end effector's coordinate frame (see at least [0009, 0012, 0014, 0015, etc.] of Kogan). 
Regarding claim 13, the combination of Kogan and Keshmiri teaches the processor is further configured to determine a placement for a workpiece relative to a placement target associated with the robotic system (see again at least [0020, 0079] which teaches in the manual mode the robot arm and effector is moved exactly perpendicularly to a horizontally oriented workpiece component 14, which is equivalent to moving the arm to a target). 
Regarding claim 14, the combination of Kogan and Keshmiri teaches the processor is further configured to determine a range of valid robot end effector poses by allowing rotation of the robot end effector based upon, at least in part, a degree of symmetry determined for either the workpiece around the axis of the workpiece's coordinate frame or for the placement target (see at least [0040, 0066, 0067] of Kogan). 
Regarding claim 16, the combination of Kogan and Keshmiri teaches the processor is further configured to determine a minimum number of degrees of freedom (DOFs) required for the robot to perform the task associated with the range of poses, the processor being further configured to determine an additional number of degrees of freedom required satisfy one or more additional constraints (the automatic mode may have 6 DOF while the manual mode only can be limited to only a selected freedom, per Kogan see at least [0013, 0019, 0020]). 
Regarding claim 19, the combination of Kogan and Keshmiri teaches the allowable range of poses is based upon, at least in part, one or more degrees of symmetry associated with a placement target associated with the robot task (see again at least [0020, 0079] which teaches in the manual mode the robot arm and effector is moved exactly perpendicularly to a horizontally oriented workpiece component 14, which is equivalent to moving the arm to a target). 
Allowable Subject Matter
Claims 12, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664